  Case 3:20-cv-00832-E Document 81 Filed 04/23/20                     Page 1 of 7 PageID 1633



                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OSCAR SANCHEZ, MARCUS WHITE,                           Civil Action No. 20-cv-832
 TESMOND MCDONALD, MARCELO
 PEREZ, ROGER MORRISON, KEITH
 BAKER, PAUL WRIGHT, TERRY
 MCNICKELS, JOSE MUNOZ, KIARA
 YARBOROUGH, OLIVIA WASHINGTON,
 and IDEARE BAILEY; on their own and on
 behalf of a class of similarly situated persons;


                         Petitioners/Plaintiffs,
         v.


 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;


                  Respondents/Defendants

         PLAINTIFFS’ (1) RESPONSE TO STATE INTERVENORS’ NOTICE OF
        SUPPLEMENTAL AUTHORITY AND (2) NOTICE OF NEW AUTHORITY

   I.         Response to State Intervenors’ Notice of Supplemental Authority

        State Intervenors’ misleadingly characterize the Fifth Circuit’s decision in Valentine v.

Collier, No. 20-20207 (5th Cir. Apr. 22, 2020).

        First, Intervenors ask this Court to add a subjective-intent prong to the deliberate-

indifference test, which the Supreme Court and Fifth Circuit have rejected. Pursuant to Farmer

and en banc decisions of the Fifth Circuit, the question is whether Defendants “know[] of and

disregard[] an excessive risk to inmate safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Williams v. Hampton, 797 F.3d 276, 281 (5th Cir. 2015) (en banc); Hare, 74 F.3d at 648–49 (en

banc); see also Garza v. City of Donna, 922 F.3d 626, 635–36 (5th Cir.), cert. denied sub



                                                    1
    Case 3:20-cv-00832-E Document 81 Filed 04/23/20                             Page 2 of 7 PageID 1634



nom. Garza v. City of Donna, Texas, 140 S. Ct. 651, 205 L. Ed. 2d 386 (2019). 1 To the extent

Valentine conflicts with precedent from the Supreme Court and the en banc Fifth Circuit, the Court

must follow the latter. See Garza, 922 F.3d at 635–36 (stating that although the Fifth Circuit at

times has referenced “subjective intention,” the appellate court has “far more often” adhered to

Farmer). Even if subjective intent were required, Defendants’ conduct would violate the

Constitution. The evidence shows that Defendants know they should be complying with at least

the CDC guidelines, and that they are not doing even that. The fact that Defendants will attempt

to convince this Court that they are complying with those guidelines, does not amount to a

subjective belief that their failure to do so is sufficient. And, confusingly, Defendants’ own Notice

to this Court filed this morning suggests they do not in fact believe COVID-19 poses an objective

threat to Plaintiffs’ safety. Dkt. 77 at 2–3 (citing Sheperd v. Dallas County, 591 F.3d. 445, 454

(5th Cir. 2009), a case dealing with a detainee’s damages claim around hypertension).




1
  Intervenors tell this Court that the Valentine panel cited Farmer for the proposition that officials must also
“subjectively believe the measures they are taking are inadequate.” See Dkt. 76 (Intervenors’ Notice) at 2 (telling this
Court that “[T]he Fifth Circuit held that still would not be enough to show an Eighth Amendment violation because
plaintiffs failed to cite ‘evidence that [defendants] subjectively believe the measures they are taking are inadequate.’
Id. at 7–8 (citing Farmer v. Brennan, 511 U.S. 825 (1994)).) (emphasis added). But the Valentine decision did not
cite Farmer for that proposition, as the Court can read for itself. For convenience, the full excerpt from Valentine is
reproduced here:
         The district court thus collapsed the objective and subjective components of the Eighth Amendment
         inquiry established in Farmer, treating inadequate measures as dispositive of the Defendants’
         mental state. Such an approach resembles the standard for civil negligence, which Farmer explicitly
         rejected. Though the district court cited the Defendants’ general awareness of the dangers posed by
         COVID-19, it cited no evidence that they subjectively believe the measures they are taking are
         inadequate. To the contrary, the evidence shows that TDCJ has taken and continues to take
         measures—informed by guidance from the CDC and medical professionals—to abate and control
         the spread of the virus. See Dkt. 36-7 (declaration of TDCJ Health Services Director); Dkt. 36 at
         13–20 (compiling evidence of protective measures take by TDCJ). Although the district court might
         do things differently, mere “disagreement” with TDCJ’s medical decisions does not establish
         deliberate indifference. Cadena, 946 F.3d at 729.
Contrary to the Intervenors’ assertion to this Court, there is no citation to Farmer for the proposition that officials
must “subjectively believe the measures they are taking are inadequate.”

                                                           2
  Case 3:20-cv-00832-E Document 81 Filed 04/23/20                   Page 3 of 7 PageID 1635



       Second, the Intervenors are mistaken on yet another point: the CDC guidelines do not

determine the constitutional floor, and the Valentine opinion cites no authority for that principle.

Nor could it. The Supreme Court made abundantly clear 40 years ago that although

“recommendations of these various groups may be instructive in certain cases, they simply do not

establish the constitutional minima; rather, they establish goals recommended by the organization

in question.” Bell v. Wolfish, 441 U.S. 520, 543 n.27 (1979) (holding that recommendations of a

federal task force were “not determinative of the requirements of the Constitution”); cf. Edward J.

Hanlon, “Proof of Unconstitutional Prison Conditions,” 24 AMJUR POF 3d 467 § 7 (“Most courts

have held that it is improper to attempt to assess whether a given occupancy level violates a pretrial

detainee's Fourteenth Amendment rights or a prisoner's Eighth Amendment rights by reference to

standards set by a professional organization or by expert testimony based on such standards.”)

(citing cases); Moralis v. Fageole, No. 06 C 2034, 2007 WL 2893652, at (CD. Ill. Sept. 28, 2007)

(“[D]efendants cannot simply escape their duty to provide dental care to those detained in their jail

by asserting [the United States Marshall Service agreement] does not authorize the treatment.”).

Indeed, as one court observed,

       Though the CDC has recommended public health guidance for detention facilities
       . . . these measures are inadequate to sufficiently decrease the substantial likelihood
       that Petitioner will contract COVID-19. As prison officials are beginning to
       recognize around the country, even the most stringent precautionary measures—
       short of limiting the detained population itself—simply cannot protect detainees
       from the extremely high risk of contracting this unique and deadly disease.

Malam v. Barr, No. 20-10829, 2020 WL 1672662, at *8 (E.D. Mich. Apr. 5, 2020), as amended

(Apr. 6, 2020).

       Third, the State Intervenors imply that the named Plaintiffs failed to exhaust administrative

remedies for purposes of relief under the PLRA. That is wrong. Named Plaintiffs Sanchez,

Morrison, Perez, McNickles, Washington, Yarborough, Munoz, and Wright all filed the requisite

                                                  3
  Case 3:20-cv-00832-E Document 81 Filed 04/23/20                    Page 4 of 7 PageID 1636



emergency grievances, including in many instances filing first and second appeals that the inmate

handbook does not require. See Dkts. 63-2–63-4. The named Plaintiffs who did not file grievances,

specifically White, McDonald, Baker, and Bailey took extraordinary efforts in their attempts to

comply with the grievance procedures, including gluing requests for grievances to their door with

toothpaste, and writing grievances on other pieces of paper that guards refused to collect. Id. These

facts relating to PLRA exhaustion in this case contrast sharply to the facts in Valentine, where

plaintiffs did not file grievances at all. Moreover, the question of exhaustion was fully briefed in

the context of the Motions to Dismiss, which this Court has already denied. Dkt. 71.

          Finally, State Intervenors cite Calderon v. Ashmus, 523 U.S. 740 (1998), albeit without

explanation, for the proposition that there is no such thing as a habeas class action. As Plaintiffs

explained in their response in opposition to Defendants’ and Intervenors’ Motions to Dismiss,

habeas relief can be granted to a class of similarly situated people and courts have been and are

providing such relief. See Dkt. 63 at 41–44. Calderon, which was decided in 1998, has not

prevented numerous other courts from subsequently certifying or provisionally certifying classes

of people seeking habeas relief. See Ali v. Ashcroft, 213 F.R.D. 390 (W.D. Wash. 2003) (granting

motion for class certification in habeas case), aff’d Ali v. Ashcroft, 346 F.3d 873 (9th Cir. 2005),

withdrawn and amended on other grounds on reh’g, Ali v. Gonzalez, 421 F.3d 795 (9th Cir. 2005);

Sacora v. Thomas, No. CV 08-578-MA, 2009 WL 4639635 (D. Or. Dec. 3, 2009) (granting class

certification of all inmates in habeas challenge), aff'd, 628 F.3d 1059 (9th Cir. 2010). And in the past

few weeks, courts have granted classwide relief to inmates bringing similar claims. E.g., Savino v.

Souza, No. 20-cv-10617-WGY, Dkt. No. 61 at 2 (D. Mass. 2020). Finally, Federal Rule of Civil

Procdure 81(a) makes clear that the federal rules, including Rule 23, apply to habeas petitions. Fed. R.

Civ. P. 81(a).

    II.      Plaintiffs’ Notice of New Authority

                                                   4
  Case 3:20-cv-00832-E Document 81 Filed 04/23/20                    Page 5 of 7 PageID 1637




        On April 22, 2020, Judge James S. Gwin, or the Northern District of Ohio, granted

“enlargement” to a subclass of medically vulnerable people detained in Elkton Federal

Correctional Institution. Exhibit A (Wilson v. Williams, Case No. 4:20-cv-00794, ECF 22 (N.D.

Ohio Apr. 22, 2020). As the court explained, “[e]nlargement is not release,” but rather a change in

the “place of custody.” Id. at 8. First, the court certified a class for purposes of preliminary relief.

Id. at 15. Second, the court held that petitioners were likely to succeed on the merits of their claim

that officials were deliberately indifferent, pointing to the fact that “Elkton has altogether failed to

separate its inmates at least six feet apart, despite clear CDC guidance for some time that such

measures are necessary to stop the spread and save lives.” Id. Moreover, “it is more than mere

speculation that the virus will continue to spread and pose a danger to inmates if BOP does nto

increase its efforts to stop the spread.” Id. at 17 (finding irreparable harm). Finally, the court

rejected many of the public-interest and balance-of-harms arguments that Defendants and

Intervenors have made in this case, noting the “continued risk of harm to others, including prison

staff, if inmates remain in the prison and the virus continues to thrive among the dense inmate

population.” Id. at 18; see generally id. at 17–19.

        The court ordered relief sufficient to protect the lives and constitutional rights of the

medically vulnerable subclass, specifically requiring Respondents to identify all members of the

subclass within 24 hours and then to evaluate each subclass member’s eligibility for transfer out

of the prison “through any means, including but not limited to compassionate release, parole or

community supervision, transfer furlough, or non-transfer furlough within two (2) weeks.” Id. at

20. Any medically vulnerable person who is not eligible for the listed transfers, “must be

transferred to another BOP facility where appropriate measures, such as testing and single-cell




                                                   5
  Case 3:20-cv-00832-E Document 81 Filed 04/23/20              Page 6 of 7 PageID 1638



placement, or social distancing, may be accomplished.” Id. at 21–21. This Court could similarly

grant “enlargement” to the medically vulnerable subclasses.

Dated: April 23, 2020.

Respectfully submitted,

 _____________________       _____________________             __/s/ Barry Barnett________
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS          SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                 Barry Barnett
 Andrea Woods*               Texas. Bar No. 24107833           Texas Bar No. 01778700
 N.Y. Bar No. 5595509        Adriana Piñon**                   8115 Preston Road, Suite 575
 Brandon Buskey*             Texas Bar No. 24089768            Dallas, TX 75225
 125 Broad Street, 18th      Andre Segura                      (866) 754-1900
 Floor                       Texas Bar No. 24107112            bbarnett@susmangodfrey.com
 New York, NY 10004          5225 Katy Fwy., Suite 350
 (212) 549-2528              Houston, TX 77007                 Michael Gervais*
 awoods@aclu.org             Tel: (713) 942-8146               N.Y. Bar No. 5122890
                             Fax: (346) 998-1577               1900 Avenue of the Stars,
 Henderson Hill*                                               Suite 1400
 N.C. Bar No. 18563          _____________________             Los Angeles, CA 90067
 201 W. Main St. Suite 402   CIVIL RIGHTS CORPS                (310) 789-3100
 Durham, NC 27701            Katherine Hubbard***              mgervais@susmangodfrey.com
 (919) 682-9563              D.C. Bar No. 1500503
 hhill@aclu.org              Elizabeth Rossi*                  _____________________
                             D.C. Bar No. 1500502              NEXT GENERATION ACTION
 Amy Fettig*                 1601 Connecticut Ave NW,          NETWORK
 D.C. Bar No. 484883         Suite 800                         Alison Grinter
 915 15th Street N.W.,       Washington, D.C. 20009            Texas Bar 24043476
 7th Floor                   (202) 894-6126                    Kim T. Cole
 Washington, D.C. 20005      katherine@civilrightscorps.org    Texas Bar No. 24071024
 (202) 548-6608              elizabeth@civilrightscorps.org    1808 South Good Latimer
 afettig@aclu.org                                              Expressway
                                                               Dallas, TX 75226
                                                                (214) 704-6400
                                                               agrinter@thengan.com
                                                               kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice
 **N.D. Texas admission application forthcoming
 *** pro hac vice application forthcoming

                                               6
  Case 3:20-cv-00832-E Document 81 Filed 04/23/20                Page 7 of 7 PageID 1639




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECG system on all counsel registered with that system, and via email, on April

23, 2020.

                                                                   /s/ Barry Barnett
                                                                   Barry Barnett




                                               7
